DETAILED ACTION
This Office action responds to the application filed on 01/09/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, drawn to a device, classified in CPC class H01L29/786 (Thin film transistors).
, claims 8-12, drawn to a method of making a device, classified in CPC class H01L21/84 (he substrate being other than a semiconductor body, e.g., being an insulating body).
Currently, the following claims are generic:  1 and 8. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of:
a first conductor positioned over a substrate;
a first insulator positioned over the first conductor;
a first oxide positioned in contact with a top surface of the first insulator;
a second insulator positioned in contact with a top surface of the first oxide;
a second oxide positioned over the second insulator;
a third insulator positioned over the second oxide; and
a second conductor positioned over the third insulator, characterized in that:
wherein:
a mixed layer is formed between the first insulator and the first oxide, wherein the mixed layer contains at least one of atoms contained in the first insulator and at least one of atoms contained in the first oxide, and
the mixed layer has fixed negative charge.
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tanaka (US 2017/0040424):
e.g., Figs. 2A-2C), teaches, 
a first conductor 115 positioned over a substrate 190 (see, e.g., par. 0096);
a first insulator 121 positioned over the first conductor 115 (see, e.g., par. 0096);
a first oxide 122 positioned in contact with a top surface of the first insulator 121 (see, e.g., par. 0127);
a second insulator 123 positioned in contact with a top surface of the first oxide 122 (see, e.g., par. 0128);
a second oxide 130 positioned over the second insulator 122 (see, e.g., par. 0130);
a third insulator 150 positioned over the second oxide 130 (see, e.g., par. 0153); and
a second conductor 160 positioned over the third insulator 150 (see, e.g., par. 0159),
wherein:
a mixed layer is formed between the first insulator 121 and the first oxide 122 (see, e.g., pars. 0102, 0109),
the mixed layer contains at least one of atoms contained in the first insulator 121 and at least one of atoms contained in the first oxide 122 (see, e.g., pars. 0102, 0109), and
the mixed layer has fixed negative charge (see, e.g., par. 0113).
The application contains eight species, each including special technical features not present in the other species.  For instance:
Species 1, reading on figures 1A-1B.
Species 2, reading on figures 2A-2D.
Species 3, reading on figures 4A-4C5 .
Species 4, reading on figures 7A-7C. 
5 5 5 5 5 5 5 5 Species 5, reading on figures 8A-8C. 
Species 6, reading on figures 9A-9C. 
The special technical features particular to each of the different species establish that unity of invention is lacking and make each of the species patentably distinct from the others.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571) 272-8249. The examiner can normally be reached on Mon-Fri 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy can be reached on (571) 272-1705.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/Nelson Garces/
Primary Examiner, Art Unit 2814